Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2019 and 06/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.
Response to Amendment
3.	The amendment filed 07/22/2022 has been entered. Currently, claims 1, 3-5, 8-9, and 11-17 remain pending in the application. Independent claim 1 was amended by the Applicant without the addition of new matter, to include further narrowing limitations. Also, new claims 14-17 have been added, without the addition of new matter. Moreover, claim 1 was amended to overcome a previous claim objection set forth in the Final Rejection mailed 01/28/2022. Lastly, a new 35 USC 112(b) rejection is recited below.
Response to Arguments
3.	Applicant’s amendment to independent claims 1 and introduction of new claims 14-17 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Final Office Action mailed 01/28/2022.
Applicant’s arguments, see Remarks on Pages 8-11, filed 07/22/2022, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new prior art of the record: Hernandez (U.S. Patent Pub. No. 20110226261), Lentine (U.S. Patent No. 4173219), Meade (U.S. Patent No. 6055986), Newby et al. (U.S. Patent Pub. No. 20180207021), Webster et al. (U.S. Patent Pub. No. 20130098372), Oxman et al. (U.S. Patent No. 5415544), and Magnin (EP Patent No. 3167852).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 8-9, and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively” in claim 1, line 46 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the phrase “relatively rigid” is interpreted as comprising both semi-rigid and rigid materials.
Claims 3-5, 8-9, and 11-17 are rejected for being dependent an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 11, and 13-17, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S. Patent Pub. No. 20110226261) in view of Lentine (U.S. Patent No. 4173219) and in further view of Meade (U.S. Patent No. 6055986) and Newby et al. (U.S. Patent Pub. No. 20180207021).
Regarding claim 1, Hernandez discloses a mouthpiece 10 (Paragraph 12 and Figures 1-3, mouthpiece 10 for treating sleep apnea via adjustment of lower guard 14 relative to upper guard 12) comprising: an upper guard 12 (Paragraph 12 and Figure 3, upper guard 12 for treating the upper dentition of a user) configured to fit over the upper teeth or gum of a user, the upper guard 12 having an arcuate shape (Figure 3, upper guard 12 has an arcuate shape to fit a user’s upper teeth arch) between a first end (Paragraph 13 and Figure 2-3, left rear portion of upper guard 12 connected to connector 16) on a first side (Figures 2-3, left side of upper guard 12) and a second end (Paragraph 13 and Figures 2-3, right rear portion of upper guard 12 connected to connector 18) on a second side (Figures 2-3, right side of upper guard 12); a lower guard 14 (Paragraph 12 and Figure, lower guard 14 for treating the lower dentition of a user) configured to fit over the lower teeth or gum of the user, the lower guard 14 having an arcuate shape (Figure 3, lower guard 14 has an arcuate shape to fit a user’s lower teeth arch) between a third end (Paragraph 15 and Figures 2-3, left rear portion of lower guard 14 connected to connector 16)  on a third side (Figures 2-3, left side of lower guard 14) and a fourth end (Paragraph 15 and Figure 2-3, right rear portion of lower guard 14 connected to connector 18) on a fourth side (Figure 1, right side of lower guard 14); a first connector 16 (Paragraph 12 and Figure 1, flexible connector 16) coupling the first end of the upper guard 12 and the third end of the lower guard 14; and a second connector 18 (Paragraph 12 and Figure 1, flexible connector 18) coupling the second end of the upper guard 12 and the fourth end of the lower guard 14; a first adjustable assembly 20,24 (Paragraph 19 and Figure 1) comprising: a first guide 20 (Paragraphs 19-20 and Figure 1, block 20 connected to bottom surface of upper guard 12); a second guide 24 (Paragraph 19 and Figure 1, block 24 connected to bottom surface of the lower guard 14); and a first screw 54 (Paragraph 19 and Figure 1, first screw 19) configured to engage (Paragraph 21 and Figure 1, first screw 54 is placed through the non-threaded hole of block 20 and then fastened into the threaded hole of block 24) the first guide 20 and the second guide 24 to adjust the respective positions (Paragraph 21 and Figure 1, The position of the pointer 60 relative to the parallel ridges on the side panel of block 24 indicates how much the first screw 54 is fastened into the threaded hole of block 24, which allows the user to know how much the lower arch 14 is moved forward with respect to the upper arch 12) of the upper guard 12 and the lower guard 14 when the mouthpiece 10  is in a closed position (Paragraph 21, when upper guard 12 is placed over the lower guard 14), wherein the first screw 54 comprises a respective first head (Paragraph 19 and Figure 1, The first screw 54 has a cylindrical head) that is accessible from a front (Paragraphs 19-21 and Figures 1-3, head of first screw 54 accessible from an anterior of the mouthpiece 10) of the mouthpiece 10; and a second adjustable assembly 22,26 (Paragraph 22 and Figure 1) comprising: a third guide 22 (Paragraph 22 and Figure 1, block 22 fixed to bottom surface of upper guard 12); a fourth guide 26 (Paragraph 22 and Figure 1, block 26 fixed to bottom surface of lower guard 14); and a second screw 56 (Paragraph 22 and Figure 1, second screw 56) configured to engage (Paragraph 24 and Figures 1-3, second screw 56 is placed through the non-threaded hole of block 22 and then fastened into the threaded hole of block 26) the third guide 22 and the fourth guide 26 to adjust the respective positions (Paragraph 24 and Figures 1-3, position of the pointer 62 relative to the parallel ridges on the side panel of block 26 indicates how much the second screw 56 is fastened into the threaded hole of block 26, which allows the user to know how much the lower arch 14 is moved forward with respect to the upper arch 12) of the upper guard 12 and the lower guard 14 when the mouthpiece 10 is in the closed position (Paragraph 24, when upper guard 12 is placed over of the lower guard 14), wherein the second screw 56 comprises a respective second head (Paragraph 22 and Figure 1, second screw 56 has a cylindrical head) that is accessible from the front (Paragraphs 19-21 and Figures 1-3, head of second screw 56 accessible from an anterior of the mouthpiece 10) of the mouthpiece 10, wherein the first connector 16 and the second connector 18 are flexible to allow the upper guard 12 to fold over (Paragraph 26 and Figure 3, flexible connectors 16,18 folded over) the lower guard 14 in the closed position (Figure 3).
However, Hernandez fails to explicitly disclose the upper guard comprising a first mold layer forming a top surface and a first shell layer forming a bottom surface, the lower guard comprising a second mold layer forming a top surface and a second shell layer forming a bottom surface, wherein the first and second mold layer are a flexible material, wherein the first and second shell layer are a relatively rigid material.
Lentine teaches an analogous mouthpiece 10 (Col. 1, line 62, dental tray 10) with the analogous upper guard 14 (Col. 1, line 64) comprising a first mold layer 20 (Col. 2, lines 1-4, upper portion 14 has a soft hydrophilic foam lining 20 forming a top surface that is shaped to define a user’s upper teeth arch) forming a top surface and a first shell layer 18 (Col. 2, line 1 and Figure 2, upper portion 14 has a shell layer 18 forming a bottom surface that binds to the soft hydrophilic foam mold lining 20) forming a bottom surface, the analogous lower guard 12 (Col. 1, line 63) comprising a second mold layer 20 (Col. 2, lines 1-4, lower portion 12 has a soft hydrophilic foam lining 20 forming a top surface that is shaped to define a user’s lower teeth arch) forming a top surface and a second shell layer 18 (Col. 2, line 1 and Figure 2, lower portion 12 has a shell layer 18 forming a bottom surface that binds to the soft hydrophilic foam mold lining 20) forming a bottom surface, wherein the first 20 and second mold layer 20 are a flexible material (Col. 1, lines 38-42 and Col. 2, lines 1-4, soft hydrophilic foam lining 20 is a flexible material that is able to conform to the geometry of the upper and lower dental arches; Col. 3, lines 55-57, hydrophilic foam 20 is preferably an open cell polyurethane foam 5/32 to 1/4 inches thick with a density of about 1.3 to 2.3 pounds per cubic foot), wherein the first 18 and second shell layer 18 are a relatively rigid material (Col. 3, lines 47-52, “the shell layers 18 are preferably made of a closed cell polyethylene foam which is not cross linked and non-absorbent. The density can be selected depending upon the rigidity desired of the substrate”, thus Lentine discloses a relatively more rigid option and a relatively less rigid option; selecting a high density polyethylene would provide a more rigid material; Additionally see 35 USC 112b defining “relatively” rigid as semi-rigid or rigid). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper guard and lower guard of Hernandez, to each have a flexible mold layer and a rigid shell layer, as taught by Lentine, in order to provide an improved mouthpiece with enhanced upper and lower guards having a flexible and rigid layer for increased geometric conformance and support for a user’s upper and lower teeth (Lentine, Col. 1, lines 38-42). 
	However, the combination of Hernandez in view of Lentine also fails to explicitly disclose wherein the first and second mold layer are ethylene-vinyl acetate; a first adjustable assembly comprising: a first channel defined in the bottom surface of the upper guard on the first side; a first guide positioned and fixed to the first channel; a second channel defined in the bottom surface of the lower guard on the third side; a second guide positioned in and fixed to the second channel; and a second adjustable assembly comprising: a third channel defined in the bottom surface of the upper guard on the second side; a third guide positioned in and fixed to the third channel; a fourth channel defined in the bottom surface of the lower guard on the fourth side; a fourth guide positioned and fixed to the fourth channel; and wherein: each of the first, second, third, and fourth guides comprises a respective guiding portion having a same first cross-sectional shape extending beyond, respectively, the bottom surface of the upper guard on the first side, the bottom surface of the lower guard on the third side, the bottom surface of the upper guard on the second side, and the bottom surface of the lower guard on the fourth side; and each of the first, second, third, and fourth channels comprises a cross- sectional shape.
Meade teaches an analogous mouthpiece 10 (Col. 7, lines 20-21, mouthpiece 10 is provided with upper 120 and lower platforms 130 which are positioned and protect a wearer’s teeth) wherein the analogous first 142 (Col. 9, lines 56-65, the upper member 120 comprises a resin layer 142 forming a top surface, wherein the resin layer 142 is formed of a material which can be easily molded in the user's mouth) and analogous second mold layer 144 (Col. 9, lines 56-65, the lower member 130 comprises a resin layer 144 forming a top surface, wherein the resin layer 142 are formed of a material which can be easily molded in the user's mouth) are formed from a flexible thermoplastic consisting of ethylene-vinyl acetate (Col. 9, lines 56-65, resin layers 142 and 144 are formed from a flexible ethylene-vinyl acetate copolymer resin thermoplastic); an analogous first adjustable assembly 156,158,160 (Col. 12, lines 1-5 and Figure 1, blocks 156 and 158 for receiving longitudinal screw 160 on a left side of the upper member 120 and lower member 130, for controlling the forward and backward movement of the upper member 120 with respect to the lower member 130) comprising: a first channel (Col. 12, lines 1-5, since the left upper plate 152 and block 156 of the first guide is embedded in the upper member 120, the first guide is thereby positioned in a first channel in the bottom surface the upper member) defined in the analogous bottom surface (Col. 12, lines 1-7, upper plate 152 is embedded in the resilient semi-rigid material or shell layer of the upper member 120; Figure 8, upper plate 152 fixed to the bottom surface or shell layer of the upper member 120 on the left side of the upper member 120) of the analogous upper guard 120 on the analogous first side (Col. 12, lines 1-5 and Figure 8, left side of upper member 120); an analogous first guide 152,156 positioned and fixed to the first channel; a second channel (Col. 12, lines 1-5, since the left lower plate 154 and block 158 of the second guide is embedded in the lower member 130, the second guide is thereby positioned in a second channel in the bottom surface the lower member 130) defined in the analogous bottom surface (Col. 12, lines 1-7, lower plate 154 is embedded in the resilient semi-rigid material or shell layer of the lower member 130; Figure 8, lower plate 154 fixed to the bottom surface or shell layer of the lower member 130 on the left side of the lower member 130) of the analogous lower guard 130 on the analogous third side (Col. 12, lines 1-5 and Figure 8, left side of lower member 130); an analogous second guide 154,158 positioned in and fixed to the second channel; and an analogous second adjustable assembly 156,158,160 (Col. 12, lines 1-5 and Figure 1, blocks 156 and 158 for receiving longitudinal screw 160 on a right side of the upper member 120 and lower member 130, for controlling the forward and backward movement of the upper member 120 with respect to the lower member 130) comprising: a third channel (Col. 12, lines 1-5, since the right upper plate 152 and block 156 of the third guide is embedded in the upper member 120, the third guide is thereby positioned in a third channel in the bottom surface the upper member) defined in the analogous bottom surface of the analogous upper guard 120 on the analogous second side (Col. 12, lines 1-5 and Figure 8, right side of upper member 120); an analogous third guide 152,156 positioned in and fixed to the third channel; a fourth channel (Col. 12, lines 1-5, since the right lower plate 154 and block 158 of the fourth guide is embedded in the lower member 130, the fourth guide is thereby positioned in a fourth channel in the bottom surface the lower member 130) defined in the analogous bottom surface of the analogous lower guard 130 on the analogous fourth side (Col. 12, lines 1-5 and Figure 8, right side of lower member 130); an analogous fourth guide 154,158 positioned and fixed to the fourth channel; and wherein: each of the analogous first 152,156, second 154,158, third 152,156, and fourth 154,158 guides comprises a respective guiding portion 152,156, 154,158 (Col. 12, lines 1-5, plate 152 with block 156 and plate 154 with block 157 define a guiding portion having a rectangular cross-section shape extending beyond the bottom surfaces of the upper 120 and lower 130 member on the right and left sides) having a same first cross-sectional shape extending beyond, respectively, the analogous bottom surface of the analogous upper guard 120 on the analogous first side, the analogous bottom surface of the analogous lower guard 130 on the third side, the analogous bottom surface of the analogous upper guard 120 on the analogous second side, and the analogous bottom surface of the analogous lower guard 130 on the analogous fourth side; and each of the first, second, third, and fourth channels comprises a cross- sectional shape (Col. 12, lines 1-5, channels within the bottom surfaces of the upper 120 and lower member 130 for receiving plates 152,154 have same cross-sectional shape as the plates 152,154).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the polyurethane mold layers of Hernandez in view of Lentine, so that they are made of flexible ethyl-vinyl acetate thermoplastic as taught by Meade, in order to provide an improved mouthpiece with a molding layer material that is able to comfortably fit in a user’s mouth as the mold layers are capable of being reheated as many times as desired for remolding to ensure a desirable fit for the teeth impressions (Meade, Col. 3, lines 55-57 and Col. 7, lines 36-41).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bottom surfaces of the upper and lower guards of Hernandez in view of Lentine, so that there are channels for positioning of the first, second, third, and fourth guides, as taught by Meade, in order to provide an improved mouthpiece with upper and lower guards having channels allowing for an embedded configuration between the guards and guides, ultimately providing a space and secure connection to facilitate mandibular advancement (Meade, Col. 12, lines 1-7). 
	However, the combination of Hernandez in view of Lentine in view of Meade fails to explicitly disclose the guiding portion having a same first semi-circular cross-sectional shape; and the channels comprise a cross-sectional shape configured to receive the guiding portion of an opposing guide when the mouthpiece is in the closed position. 
	Newby teaches an analogous mouthpiece (Paragraph 31 and Figure 1, mandibular advancement device) with the analogous guiding portion 21.1,21.2,21.3 (Paragraph 53 and Figure 10, bottom 21.3, middle portion 21.2 and top 21.1 forming semi-circular cross section shape) having a same first semi-circular analogous cross-sectional shape; and the analogous channel 46 (Paragraph 55 and Figure 10, channel 46 has semi- circular cross section shape to receive opposing top 21.1, middle 21.1, and bottom 21.3) comprises an analogous cross-sectional shape configured to receive the analogous guiding portion 21.1,21.2 of an opposing (Figure 10, top 21.1 and middle 21.1 oppose the channel 46) analogous guiding portion 21.1,21.2,21.3 when the analogous mouthpiece is in the analogous closed position (Figure 10, lower frame 40 and upper frame 10 have respective bottom surfaces facing one another, thereby are in a closed position). 
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the channels and guides of Hernandez in view of Lentine in view of Meade, so that the guiding portion have a semi-circular cross sectional shape and the channels receive an opposing guide portion in the closed position, as taught by Newby, in order to provide an improved mouthpiece with an enhanced connection between the upper and lower guards given by a semi-circular cross sectional connection of the opposing guide portion within its opposing channel (Newby, Paragraphs 53 and 55).
	Moreover, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to cause the cross-sectional shape of the guiding portion and channels of Hernandez in view of Lentine in view of Meade to have a semi-circular cross sectional shape because Applicant has not disclosed that a semi-circular cross sectional shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the mouthpiece of Hernandez in view of Lentine in view of Meade and the applicant’s invention to perform equally well with either the rectangular cross sectional shape of the guiding portion and channels taught by Meade or the claimed semi-circular cross sectional shape of the guiding portion and channels because both shapes are equally capable of providing a space for the first and second adjustable assemblies to provide forward and rearward adjustment of the upper guard with respect to the lower guard.   
                Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the cross-sectional shape of the guiding portion and channels of Hernandez in view of Lentine in view of Meade to obtain the invention as specified in claim 1, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hernandez in view of Lentine in view of Meade, see MPEP 2144.04(IV)(B). 
	Moreover, it would have been an obvious matter of aesthetic design choice to a person of ordinary skill in the art to cause the channels of Hernandez in view of Lentine in view of Meade to receive the guiding portion of a respective opposing guide because Applicant has not disclosed that the opposing guiding portion within the channel provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the mouthpiece of Hernandez in view of Lentine in view of Meade and the applicant’s invention to perform equally well with either the opposing guiding portion being above the channel as taught by Meade or the claimed opposing guiding portion being received in the channel because both designs are equally capable of providing for the guards to be aligned such that the screw is inserted therein. Ultimately, the opposing guiding portion being received within the channel does not provide any mechanical function of the guide or channels that is different from the opposing guiding portion being above the channel (see Modified Figure below).   
                Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the guides and channels of Hernandez in view of Lentine in view of Meade to obtain the invention as specified in claim 1, because such a modification would have been considered a mere aesthetic design consideration which fails to patentably distinguish over the prior art of Hernandez in view of Lentine in view of Meade, see MPEP 2144.04(I). 

    PNG
    media_image1.png
    447
    758
    media_image1.png
    Greyscale

Regarding claim 4, the combination of Hernandez in view of Lentine in view of Meade in view of Newby discloses the invention as described above and further discloses: 
The combination of Hernandez in view of Lentine discloses independent claim 1 as described above and further discloses that the first 20 (Lentine, Col. 2, lines 1-4) and second mold layers 20 (Lentine, Col. 2, lines 1-4) are configured to allow a user to form teeth impressions (Lentine, Col. 2, lines 1-4, soft hydrophilic foam lining 20 define a user’s upper and lower teeth arch).
However, the combination of Hernandez in view of Lentine fails to explicitly disclose that that the first and second mold layers are configured to allow a user to form teeth impressions therein after the mouthpiece has been heated.
Meade teaches an analogous mouthpiece 10 (Col. 7, lines 20-21) wherein the analogous first 142 (Col. 9, lines 56-65, the upper member 120 comprises a resin layer 142 forming a top surface, wherein the resin layer 142 is formed of a material which can be easily molded in the user's mouth) and analogous second mold layers 144 (Col. 9, lines 56-65, the lower member 130 comprises a resin layer 144 forming a top surface, wherein the resin layer 142 are formed of a material which can be easily molded in the user's mouth) are configured to allow a user to form teeth impressions (Col. 9, lines 56-65, resin layers 142 and 144 are formed from ethylene-vinyl acetate copolymer resin which is heated to easily mold a user’s teeth impressions) therein after the analogous mouthpiece 10 has been heated (Col. 9, lines 56-65, resin layers 142 and 144 have a softening and molding temperature of about 150 degrees Fahrenheit).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second mold layers of Hernandez in view of Lentine, so that they form teeth impressions after being heated as taught by Meade, in order to provide an improved mouthpiece with the capability of being heated and softened to comfortably fit a user’s dental shape (Meade, Col. 9, lines 56-65). 
Regarding claim 5, the combination of Hernandez in view of Lentine in view of Meade in view of Newby discloses the invention as described above and further discloses:
The combination of Hernandez in view of Lentine discloses that the first 18 (Lentine, Col. 2, line 1) and second shell layer 18 (Lentine, Col. 2, line 1) are configured to maintain a rigid structural shape (Lentine, Col. 3, lines 47-52, “the shell layers 18 are preferably made of a closed cell polyethylene foam which is not cross linked and non-absorbent. The density can be selected depending upon the rigidity desired of the substrate.”, thus Lentine discloses a relatively more rigid option and a relatively less rigid option; selecting a high density polyethylene would provide a more rigid material).
However, the combination of Hernandez in view of Lentine fails to explicitly disclose wherein the first and second shell layer are configured to maintain a rigid structural shape when the mouthpiece is heated.
Meade teaches an analogous mouthpiece 10 wherein the analogous first 128 (Col. 9, line 41, first shell layer of upper member 120 is defined by an upper platform floor 128) and analogous second shell layer 138 (Col. 9, line 41, second shell layer of lower member 130 is defined by a lower platform floor 138) are configured to maintain a rigid structural shape (Col. 9, lines 35-39, the shell layers 128, 138 of the upper member 120 and lower member 130 are made from a resilient semi-rigid polycarbonate resin thermoplastic that has a specific gravity of about 1.20, a tensile strength yield of about 9000 and a softening temperature of about 310 degrees Fahrenheit) when the analogous mouthpiece 10 is heated (Col. 9, lines 56-65, when the mouthpiece is heated to 150 degrees Fahrenheit the resin layers 142 and 144 are molded on the teeth impression, but the shell layers 128, 138 remain structurally rigid as the shell layers do not soften until 310 degrees Fahrenheit).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second shell layers of Hernandez in view of Lentine z, so that they maintain a rigid structural shape when heated, as taught by Meade, in order to provide an improved mouthpiece with a shell layer formed to maintain its structural shape and provide quick fabrication and fitting of the mouthpiece to the user’s teeth impressions (Meade, Col. 9, lines 56-65). 
Regarding claim 11, the combination of Hernandez in view of Lentine in view of Meade in view of Newby discloses independent claim 1 as described above and further discloses that the top surface (Hernandez, Figure 2, top surface of upper guard 12; Lentine, Figure 2; upper portion 14 has a soft hydrophilic foam lining 20 forming a top surface that is shaped to define a user’s upper teeth arch) of the upper guard 12 (Hernandez, Figure 2)  includes an inner wall 32 (Hernandez, Paragraph 13 and Figure 2) and an outer wall 34 (Hernandez, Paragraph 13) defining a trough 31 (Hernandez, Paragraph 13 and Figure 2); and the top surface (Hernandez, Figure 2, top surface of lower guard 14; Lentine, Figure 2; lower portion 12 has a soft hydrophilic foam lining 20 forming a top surface that is shaped to define a user’s lower teeth arch) of the lower guard 14 (Hernandez, Figure 2) includes an inner wall 38 (Hernandez, Paragraph 15 and Figure 2) and an outer wall 40 (Hernandez, Paragraph 15 and Figure 2) defining a trough 36 (Hernandez, Paragraph 15 and Figure 2).
Regarding claim 13, the combination of Hernandez in view of Lentine in view of Meade in view of Newby discloses independent claim 1 as described above and further discloses wherein each of the first, second, third, and fourth channels (Meade, Col. 12, lines 1-5, left/right upper plate 152 and block 156 embedded in channels of the upper member 120 and left/right lower plate 154 and block 158 embedded in channels of the lower member 130) comprises a concave semi-circular shape, corresponding to (Modification of Figure 16 of Meade in view of Figure 10 of Newby, modifying the cross section shape of the rectangular channels of Meade for semi-circular, as taught by Newby. Also, modification of the cross-sectional shape of the guiding portion and channels of Meade to have a semi-circular cross sectional shape as given by a design choice, see MPEP 2144.04(IV)(B)) the first semi-circular cross-sectional shape, in its respective surface.
Regarding claim 14, the combination of Hernandez in view of Lentine in view of Meade in view of Newby discloses independent claim 1 as described above and further discloses wherein, when the mouthpiece (Hernandez, Paragraph 12 and Figures 1-3, mouthpiece 10) is in the closed position (Hernandez, Paragraph 21, when upper guard 12 is placed over the lower guard 14): each of the first, second, third, and fourth channels (Meade, Col. 12, lines 1-5, since the right and left upper plate 152 and block 156 is embedded in the upper member 120, there is the first and third channel in the bottom surface the upper member. Also, since the right and left lower plate 154 and block 158 is embedded in the lower member 130, there is the second and fourth channel in the bottom surface the lower member 130) receives and aligns (Modification of Figure 1 of Hernandez in view of Figure 16 of Meade in view of Figure 10 of Newby: see Modified Figure above, modifying the guiding portions 152,156,154,158 of Meade of the guides 20,22,24,26 of Hernandez so that they are aligned and received in the opposing channels, as taught by Newby; Also, modification of the guiding portion and channels of Meade to receive opposing guiding portion as given by an aesthetic design choice, see MPEP 2144.04(I)) the guiding portion 152,156, 154,158 (Meade, Col. 12, lines 1-5) of the opposing guide 20,24 22,26 (Hernandez, Paragraphs 19-20 and Figure 1).
Regarding claim 15, the combination of Hernandez in view of Lentine in view of Meade in view of Newby discloses the invention as described above and further discloses wherein, when the mouthpiece (Hernandez, Paragraph 12 and Figures 1-3, mouthpiece 10) is in the closed position (Hernandez, Paragraph 21, when upper guard 12 is placed over the lower guard 14): the first guide 20 (Hernandez, Paragraphs 19-20 and Figure 1) and the second guide 24 (Hernandez, Paragraphs 19-20 and Figure 1) are aligned with one another within (Modification of Figure 1 of Hernandez in view of Figure 16 of Meade in view of Figure 10 of Newby: see Modified Figure above, modifying the guiding portions 152,156,154,158 of Meade of the guides 20,22,24,26 of Hernandez so that they are aligned and received in the opposing channels, as taught by Newby; Also, modification of the guiding portion and channels of Meade to receive opposing guiding portion as given by an aesthetic design choice, see MPEP 2144.04(I)) the second and first channels (Meade, Col. 12, lines 1-5, since the right and left upper plate 152 and block 156 is embedded in the upper member 120, there is the first and third channel in the bottom surface the upper member. Also, since the right and left lower plate 154 and block 158 is embedded in the lower member 130, there is the second and fourth channel in the bottom surface the lower member 130), respectively; and the third guide 22 (Hernandez, Paragraphs 19-20 and Figure 1) and the fourth guide 26 (Hernandez, Paragraphs 19-20 and Figure 1) are aligned with one another within (Modification of Figure 1 of Hernandez in view of Figure 16 of Meade in view of Figure 10 of Newby: see Modified Figure above, modifying the guiding portions 152,156,154,158 of Meade of the guides 20,22,24,26 of Hernandez so that they are aligned and received in the opposing channels, as taught by Newby; Also, modification of the guiding portion and channels of Meade to receive opposing guiding portion as given by an aesthetic design choice, see MPEP 2144.04(I)) the fourth and third and fourth channels (Meade, Col. 12, lines 1-5, since the right and left upper plate 152 and block 156 is embedded in the upper member 120, there is the first and third channel in the bottom surface the upper member. Also, since the right and left lower plate 154 and block 158 is embedded in the lower member 130, there is the second and fourth channel in the bottom surface the lower member 130).
Regarding claim 16, the combination of Hernandez in view of Lentine in view of Meade in view of Newby discloses the invention as described above and further discloses wherein, when the mouthpiece (Hernandez, Paragraph 12 and Figures 1-3, mouthpiece 10) is in the closed position (Hernandez, Paragraph 21, when upper guard 12 is placed over the lower guard 14): the first channel (Meade, Col. 12, lines 1-5, since the right and left upper plate 152 and block 156 is embedded in the upper member 120, there is the first and third channel in the bottom surface the upper member) receives (Modification of Figure 1 of Hernandez in view of Figure 16 of Meade in view of Figure 10 of Newby: see Modified Figure above, modifying the guiding portions 152,156,154,158 of Meade of the guides 20,22,24,26 of Hernandez so that they are aligned and received in the opposing channels, as taught by Newby; Also, modification of the guiding portion and channels of Meade to receive opposing guiding portion as given by an aesthetic design choice, see MPEP 2144.04(I)) the second guide 24 (Hernandez, Paragraphs 19-20 and Figure 1) guiding portion 154,158 (Meade, Col. 12, lines 1-5): the second channel (Meade, Col. 12, lines 1-5, since the right and left lower plate 154 and block 158 is embedded in the lower member 130, there is the second and fourth channel in the bottom surface the lower member 130) receives (Modification of Figure 1 of Hernandez in view of Figure 16 of Meade in view of Figure 10 of Newby: see Modified Figure above) the first guide 20 (Hernandez, Paragraphs 19-20 and Figure 1) guiding portion 152,156 (Meade, Col. 12, lines 1-5): the third channel (Meade, Col. 12, lines 1-5, since the right and left upper plate 152 and block 156 is embedded in the upper member 120, there is the first and third channel in the bottom surface the upper member) receives (Modification of Figure 1 of Hernandez in view of Figure 16 of Meade in view of Figure 10 of Newby: see Modified Figure above) the fourth guide 26 (Hernandez, Paragraphs 19-20 and Figure 1) guiding portion 154,158 (Meade, Col. 12, lines 1-5): and the fourth channel (Meade, Col. 12, lines 1-5, since the right and left lower plate 154 and block 158 is embedded in the lower member 130, there is the second and fourth channel in the bottom surface the lower member 130) receives (Modification of Figure 1 of Hernandez in view of Figure 16 of Meade in view of Figure 10 of Newby: see Modified Figure above) the third guide 22 (Hernandez, Paragraphs 19-20 and Figure 1) guiding portion 152,156 (Meade, Col. 12, lines 1-5).
Regarding claim 17, the combination of Hernandez in view of Lentine in view of Meade in view of Newby discloses the invention as described above and further discloses wherein the mouthpiece 10 (Hernandez, Paragraph 12 and Figures 1-3) is in the closed position (Hernandez, Paragraph 21, when upper guard 12 is placed over the lower guard 14, such that their respective bottom surfaces are opposing and facing one another) when the upper and lower guards 12, 14 (Hernandez, Paragraph 21) are positioned with respective bottom surfaces (Lentine, Col. 2, line 1 and Figure 2, upper portion 14 and lower portion 12  has a shell layer 18 forming a bottom surface) opposing one another.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S. Patent Pub. No. 20110226261) in view of Lentine (U.S. Patent No. 4173219) in view of Meade (U.S. Patent No. 6055986) in view of Newby et al. (U.S. Patent Pub. No. 20180207021), as applied to claim 1, and in further view of Webster et al. (U.S. Patent Pub. No. 20130098372). 
Regarding claim 3, the combination of Hernandez in view of Lentine in view of Meade in view of Newby discloses independent claim 1 as described above but fails to explicitly disclose a first spacer and a second spacer fixed to, and extending from, the bottom surface of the upper guard to define a central air passage.
	Webster teaches an analogous mouthpiece 10 (Paragraph 46, mandibular advancement device 10 is positioned on wearer’s teeth) with a first spacer 20a (Paragraph 75, right post 20a) and a second spacer 20b (Paragraph 75, left post 20b) fixed to (Figure 1, posts 20a, 20b are fixed to bottom surface of upper tray 12), and extending from (Figure 1, posts 20a, 20b extend from the bottom surface of upper tray 12), an analogous bottom surface (Figure 1, mandibular advancement device 10 is in an open position showing the bottom surface of the upper maxillary tray 12 and lower mandibular tray 14) of an analogous upper guard 12 (Paragraph 73, upper maxillary tray 12) to define a central air passage (Paragraphs 26 and 38, These posts 20a, 20b create an air gap that prevents the upper tray and lower tray from completely closing against one another when the mandibular advancement device 10 is in a closed position as shown in Figure 7).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bottom surface the upper guard of Hernandez in view of Lentine in view of Meade in view of Newby, so that it includes the two spacers of Webster, in order to provide an improved mouthpiece that has a mechanical spacer element to prevent the mouthpiece from completely closing as well as the lower guard and upper guard from becoming co-planar (Webster, Paragraph 12).  
Regarding claim 12, the combination of Hernandez in view of Lentine in view of Meade in view of Newby in view of Webster discloses the invention as described above and further discloses:
The combination of Hernandez in view of Lentine in view of Meade in view of Newby fails to explicitly disclose a third spacer fixed to, and extending from, the third side; and a fourth spacer fixed to, and extending from, the fourth side.
Webster teaches an analogous mouthpiece 10 (Paragraph 46) with a third spacer 21b (Paragraph 90, left retention post 21b) fixed to (Figure 1, post 21b is fixed to the left bottom surface of lower member 14), and extending from (Figure 1, post 21b extends from the left bottom surface of lower member 14), the analogous third side (Figure 1, left side of lower member 14); and a fourth spacer 21a (Paragraph 90, right retention post 21a) fixed to (Figure 1, post 21a is fixed to the right bottom surface of lower member 14), and extending from (Figure 1, post 21a extends from the right bottom surface of lower member 14), the analogous fourth side (Figure 1, right side of lower member 14).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bottom surface the lower guard of Hernandez in view of Lentine in view of Meade in view of Newby, so that it includes the third and fourth spacers of Webster, in order to provide an improved mouthpiece that has a mechanical spacer element to prevent the mouthpiece from completely closing as well as the lower guard and upper guard from becoming co-planar (Webster, Paragraph 12).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S. Patent Pub. No. 20110226261) in view of Lentine (U.S. Patent No. 4173219) in view of Meade (U.S. Patent No. 6055986) in view of Newby et al. (U.S. Patent Pub. No. 20180207021), as applied to claim 1, and in further view of Oxman et al. (U.S. Patent No. 5415544). 
Regarding claim 8, the combination of Hernandez in view of Lentine in view of Meade in view of Newby discloses the invention as described above and further discloses the first (Lentine, Col. 2, line 1, upper portion 14 has a shell layer 18; Meade, Col. 9, line 41, first shell layer of upper member 120 is defined by an upper platform floor 128) and second shell layers (Lentine, Col. 2, line 1, lower portion 12 has a shell layer 18; Meade, Col. 9, line 41, second shell layer of lower member 130 is defined by a lower platform floor 138).
However the combination of Hernandez in view of Lentine in view of Meade in view of Newby does not disclose that the shell layers are polypropylene. 
Oxman teaches (Abstract; Col. 8, lines 27-34) an analogous mouthpiece 5a (Abstract, a preloaded impression tray 5a provided to be positioned on a wearer’s teeth) wherein an analogous shell layer 1a (Abstract, shell 1a) is polypropylene (Col. 8, lines 27-34, A wide variety of rigid shell 1a materials can be used. Preferably the chosen material is free of objectionable taste or odor, and safe for use in the mouth. A suitable material include polypropylene). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shell layers of Hernandez in view of Lentine in view of Meade in view of Newby, so that they are polypropylene as taught by Oxman, in order to provide an improved mouthpiece with a safe and versatile polypropylene material for the shell layer that has the benefits of increased stiffness, durability, lightweight design, and is odorless or tasteless (Oxman, Col. 8, lines 27-34).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S. Patent Pub. No. 20110226261) in view of Lentine (U.S. Patent No. 4173219) in view of Meade (U.S. Patent No. 6055986) in view of Newby et al. (U.S. Patent Pub. No. 20180207021), as applied to claim 1, and in further view of Magnin (EP Patent No. 3167852).
Regarding claim 9, the combination of Hernandez in view of Lentine in view of Meade in view of Newby discloses independent claim 1 as described above but fails to explicitly disclose a plurality of perforations extend through the first and second shell layers; and the first and second mold layers each include a plurality of anchors extending through the perforations to bind the mold layers of the upper and lower guards to the shell layers of the upper and lower guards, respectively.
Magnin teaches an analogous mouthpiece 100 (Paragraph 72, brace 100 positioned and protecting wearer’s teeth) comprising a plurality of perforations 5 (Paragraph 52) that extend through (Paragraph 52, orifices 5 formed from side to side in the occlusal wall 23 of the shell frame 2) analogous first 2 (Abstract, shell frame 2 of rigid synthetic material; see Modified Figure 1 below, first shell layer 2 is on upper dental tray 101) and second shell layers 2 (Abstract, shell frame 2 of rigid synthetic material; see Modified Figure 1 below, second shell layer 2 is on lower dental tray 102); and analogous first 3 (Abstract, mold 3 of thermoformable material; see Modified Figure 1 below, first mold layer 3 is on upper dental tray 101) and second mold layers 3 (Abstract, mold 3 of thermoformable material; see Modified Figure 1 below, second mold layer 3 is on lower dental tray 102) each include a plurality of anchors (Paragraph 67, the back pressure produced by the occlusal plate 9 when the impression is taken advantageously promotes the formation of anchoring pins of the mold 3 into the holes 5 provided for this purpose in the frame shell 2 by plating the material of the thermoformable mold 3 flowing through these orifices 5 during the impression taking, favoring the distribution of the material in the holes, in particular in the sections of larger dimensions, which in turn prevents the removal of material in these orifices 5 during cooling of the mold 3 of thermoformable material) extending through (Paragraph 52, insertion of the thermoformable material of the shell 3 through the holes 5 from the inner surface of the occlusal wall 23 to the outer surface the same occlusal wall 23. In this way, the shell 3 is thermoformable effectively anchored on the occlusal wall 23 of the frame 2 by means of tenons anchoring of thermoformable material into the holes 5) the perforations 5 to bind (Paragraph 16, the upper and lower guards of the invention advantageously compensates for the risk of loosening of the thermoformable mold of the shell frame by the presence of anchoring of the mold means on the shell frame, anchoring means operating localized binding of thermoformable mold on the shell frame, at selected positions for minimally disrupt the positioning of the splint in the mouth and to minimize its bulk) analogous first and second mold layers 3 of analogous upper 101 (Paragraph 72, upper dental tray 101) and lower guards 102 (Paragraph 72, lower dental tray 102) to the analogous first and second shell layers 2 of the analogous upper 101 and lower guards 102, respectively.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shell and mold layers of Hernandez in view of Lentine in view of Meade in view of Newby, so that the shell layers have perforations and the mold layers have anchors, as taught by Magnin, in order to provide an improved mouthpiece that prevents removal of the mold layers from the shell layers for increased functionality without the need for additional adhesive sheet layers and other costly methods of attaching the shell to the mold (Magnin, Paragraph 52). 

    PNG
    media_image2.png
    264
    503
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wiffen (US 20180193182 A1) teaches a mouthpiece with an upper and lower guide having adjustable assemblies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/MICHELLE J LEE/Primary Examiner, Art Unit 3786